                 Mark W. Bond, Retired
                 Bradford W. Botes*             15 Southlake Lane, Suite 140
                 Robert D. Reese                Birmingham, Alabama 35244
                 J. Suzanne Shinn               P: 205-802-2200 F: 205-802-2209
                 Grafton M. Weinacker**         bondandbotes.com




                                                         October 15, 2018



Clerk of the Court
United States Bankruptcy Court
1800 5th Avenue North
Birmingham, Alabama 35203

          RE:        Vicky C. Wesley
                     Case Number: 14-02295-TOM7


Dear Sirs:

        This letter is to advise you that Vicky C. Wesley’s mailing address should be corrected to
read as follows:

                                                        1832 Aspen Run
                                                     Birmingham, AL 35209

          Should you need any additional information, please contact our office.

                                                                           Sincerely,

                                                                           /s/ Bradford W. Botes
                                                                           Bradford W. Botes
                                                                           Attorney for Debtor



BWB:aw




         Birmingham, AL | Montgomery, AL | Opelika, AL | Florence, AL | Hayleyville, AL | Decatur, AL | Huntsville, AL
                 Anniston, AL | Gadsden, AL | Jackson, MS | Hattiesburg, MS | Vicksburg, MS | Knoxville, TN

Case  14-02295-TOM7
  *Board                             DocLaw28
         Certified in Consumer Bankruptcy   by the Filed
                                                   American10/15/18            Entered
                                                            Board of Certification.         10/15/18
                                                                                    Also admitted              14:24:31
                                                                                                  in Illinois, Mississippi       Desc
                                                                                                                           and Tennessee.
                                                    **Also admitted1inof
                                                         Page          Montana.
                                                                          1
